 

 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case F i L. - O

UNITED STATES DISTRICT CourtT| “Ub 28208

SOUTHERN DISTRICT OF CALIFORNIA we
SOUTHERN baraien SF CALIFORN|

 

 

 

 

 

 

 

  

 

       

 

 

Y
UNITED STATES OF AMERICA AMENDED JUDGMENE IN_A CRIMES AL-CH s a
Vv. (For Offenses Commitied On or After November 1, 1987)
FRED SIMON LANDIS (1)
Case Number: 3:18-CR-03746-AJB
David L Baker

. Defendant’s Attorney

USM Number 77358-298

" Modification of Restitution Order (18 U.S.C § 3664)

THE DEFENDANT:

XX] pleaded guilty to count(s) One of the Indictment

L] was found guilty on count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense

 

Count
18:2252(a)(4)(B} Possession Of Images Of Minors Engaged In Sexually Explicit Conduct 1
The defendant.is sentenced as provided in pages 2 through 7 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984. ,
L] The defendant has been found not guilty on count(s)
x] Count(s) Two of the Indictment is dismissed on the motion of the United States.

 

Assessment; $100.00

[] JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

Fine waived Forfeiture pursuant to order filed T/AAT/2019 , included herein.
IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

Mav 20, 2019

Date itipf of Sentence

   
 
 

 

PEN. ANTHONY J. BATTAGLIA
UNITED STATES DISTRICT JUDGE
_ AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: ' FRED SIMON LANDIS (1)
CASE NUMBER: 3:18-CR-03746-AJB

Judgment - Page 2 of 7

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
33 months as to count 1

L]

iA

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons: |

Designation to the Western Region of the United States, Lompoe FCC or Terminal Island FCI for
purposes of family visits.

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
Ci at A.M. * on

 

C1 as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

Ol onor before
C1 asnotified by the United States Marshal.
Las notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on to

, with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

 

By - DEPUTY UNITED STATES MARSHAL

3:18-CR-03746-AJB
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: FRED SIMON LANDIS (1) Judgment - Page 3 of 7
CASE NUMBER: 3:18-CR-03746-AJB
SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
10 years
MANDATORY CONDITIONS

1. The defendant must not commit another federal, state or local crime.

2. The defendant must not unlawfully possess a controlled substance.

3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any. unlawful use of a
controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.

[|The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
risk of future substance abuse. (check if applicable)

4, LiThe defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
a sentence of restitution. (check if applicable)

5. ClThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
OThe defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
applicable)

7, (The defendant must participate in an Approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.

3:18-CR-03746-AJB
AO 2435B (CASD Rev. 1/19} Judgment in a Criminal Case

 

DEFENDANT: FRED SIMON LANDIS (1) Judgment - Page 4 of 7
CASE NUMBER: 3:18-CR-03746-AJB

STANDARD CONDITIONS OF SUPERVISION

As part of the defendant’s supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant’s behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant’s conduct and condition.

_ 1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72 .

hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer

about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
getting permission from the court or the probation officer.

4, The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to

unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
expected change.

6. The defendant must allow the probation officer to visit them at any time at their home-or elsewhere, and the defendant must

permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
change or expected change.

8. The defendant must not communicate or interact with someone they know-is engaged in criminal activity. If the defendant
knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
first getting the permission of the probation officer.

9. Ifthe defendant is arrested or questioned by a law enforcement officer, the defendant ‘must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,

anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
as nunchakus or tasers).

11. The defendarit must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

12. Ifthe probation officer determines the defendant poses a risk to another person (including an organization), the probation
officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
The probation officer may contact the person and confirm that the deféndant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.

3:18-CR-03746-AJB
’ AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: FRED SIMON LANDIS (1) . Judgment - Page 5 of 7
CASE NUMBER: 3:18-CR-03746-AJB

SPECIAL CONDITIONS OF SUPERVISION

1. Not enter or reside in the Republic of Mexico without permission of the court or probation officer, and
comply with both United States and Mexican immigration law requirements.

2. Submit your person, property, residence, office or vehicle to a search, conducted by a United States
Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
contraband or evidence of a violation of a condition of release; failure to submit to a search may be grounds

for revocation; the defendant shall warn any other residents that the premises may be subject to searches
pursuant to this condition.

3. Consent to third party disclosure to any employer, potential employer, concerning any
restrictions that are imposed by the court. .

4. Not use or possess devices which can communicate data via modem or dedicated connection and may
not have access to the Internet without prior approval from the court or the probation officer. The
offender shall consent io the installation of systems that will enable the probation officer to

monitor computer use on any computer owned or controlled by the offender. The offender shall pay
_ for the cost of installation of the computer software.

5. Not associate with, or have any contact with any known sex offenders unless in an approved
treatment and/or counseling setting.

6. Not have any contact, direct or indirect, either telephonically, visually, verbally or through
written material, or through any third-party communication, with the victim or victim's family,
without prior approval of the probation officer.

7. Not initiate any contact (personal, electronic or otherwise) or associate with anyone under the
age of 18, unless in the presence of a supervising adult who is aware of the offender's deviant
sexual behavior and nature of offense and conviction, with the exception of the offender's
biological children, unless approved in advance by the probation officer.

8. Not accept or commence employment or volunteer activity without prior approval of the probation

officer, and employment should be subject to continuous review and assessment by the probation
officer.

9. Not loiter within 200 yards of a school, schoolyard, playground, park, amusement center/park,
public swimming pool, arcade, daycare center, carnival, recreation venue, library and other places

primarily frequented by persons under the age of 18, without prior approval of the probation
officer,

3:18-CR-03746-AJB
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: FRED SIMON LANDIS (1) Judgment - Page 6 of 7
CASE NUMBER: 3:18-CR-03746-AJB

10. Not possess or view any materials such as videos, magazines, photographs, computer images or

11.

other matter that depicts "sexually explicit conduct" involving children as defined by 18 USC §
2256(2) and/or "actual sexually explicit conduct" involving adults as defined by 18 USC §

2257(h)(1), and not patronize any place where such materials or entertainment are the primary
material or entertainment available.

Complete a sex offender evaluation, which may include periodic psychological, physiological -

testing, and completion of a visual reaction time (VRT) assessment, at the direction of the court

or probation officer. If deemed necessary by the treatment provider, the offender shail participate

and successfully complete an approved state- certified sex offender treatment program, including
compliance with treatment requirements of the program. The Court authorizes the release of the
presentence report, and available psychological evaluations to the treatment provider, as approved by the
probation officer. The offender will allow reciprocal release of information between the

probation officer and the treatment provider. The offender may also be required to contribute to

the costs of services rendered in an amount to be determined by the probation officer, based on ability to
pay. Polygraph examinations may be used following completion of the formal treatment program as

directed by the probation officer in order to monitor adherence to the goals and objectives of treatment

and as a part of the containment model.

12. Reside in a residence approved in advance by the probation officer, and any changes in residence shall be

13.

pre-approved by the probation officer.

Be monitored while under supervision with location monitoring technology at the discretion of the
probation officer, which shall be utilized for the purposes of verifying compliance with any court-imposed
condition of supervision. The offender shall pay all or parts of location monitoring based on their ability
to pay as directed by the court and/or probation officer.

3:18-CR-03746-AJB
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: FRED SIMON LANDIS (1) Judgment - Page 7 of 7
CASE NUMBER: 3:18-CR-03746-AJB
~ RESTITUTION
‘The defendant shall pay restitution in the amount of _(see below) unto the United States of America.

Defendant shall forward all restitution payments, by bank or cashier’s check or money order payable to the
“Clerk, U.S. District Court,” to:

Clerk of the Court

United States District Court
Southern District of California
_ 333 West Broadway, Suite 420
San Diego, CA 92101

Defendant is to pay restitution as follows:

a. To “Pia” of the Sweet Sugar Series, $3,000.00
b. To “Mya” of the Sweet Sugar Series, $3,000.00
c. To “Jessy” of the Surfer Hair Series, $4,500.00
d. To “Sierra” of the Jan Socks Series, $5,000.00

During any period of incarceration, Defendant shall pay restitution through the Inmate Financial Responsibility
Program at the rate of 50% of Defendant’s income, or $25.00 per quarter, whichever is greater.

Upon release from custody, Defendant shall pay restitution at the rate of at least $150 per month, subject to
modification upon further agreement of the parties or order of the Court.

This payment schedule does not foreclose the United States from exercising all legal actions, remedies, and

process available to collect the restitution judgment, including but not limited to remedies pursuant to 18
U.S.C. §§ 3613 and 3664(m)(1)(A).

If payment has not already been made in full, interest will accrue on the restitution amount in the manner
prescribed by 18 U.S.C, §3612.

The bank or cashier’s check or money order shall reference “Fred Simon Landis” and “Case No. 18cr3746-
AJB.” The Clerk of the Court shall distribute payments to “Pia,” “Mya,” “Jessy,” and “Sierra” at the addresses
to be provided to the Clerk’s Office by the United States Attorney’s Office.

Uniil restitution has been paid, Defendant shall notify the Clerk of the Court and the United States Attorney’s

Office’s Forfeiture and Financial Litigation Section of any change in Defendant’s economic circumstances that
might affect Defendant’s ability to pay restitution no later than thirty days after the change occurs.

3:18-CR-03746-AJB
